Citation Nr: 0511106	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-33 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to March 
1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in April 2003 issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio. 

The April 2003 rating decision also denied entitlement to 
service connection for substance abuse, which the veteran 
subsequently appealed.  However, in a statement received in 
March 2005, the veteran withdrew his appeal as to such issue.  
See 38 C.F.R. § 20.204 (2004).


REMAND

?	This claim is remanded to verify the veteran's claimed 
in-service stressors and complete any additionally 
indicated development following such verification.  

The veteran claims that, as a result of experiencing 
traumatic in-service events, he currently suffers from PTSD 
and depression.  As such, he contends that service connection 
is warranted for such disabilities.  

While serving aboard the U.S.S. Peleliu, LHA-5, as a radio 
operator in the MSSG-11 in the Marine Corps, the veteran 
claims to have experienced the following traumatic events.  
In approximately May or June 1985, the veteran was in Korea, 
near Pusan, and he witnessed the electrocution of a fellow 
Marine, Corporal [redacted], when a radio antenna came into 
contact with a power line.  The veteran indicated that Cpl. 
[redacted] was also attached to the U.S.S. Peleliu and was 
brought back to ship by helicopter.  In approximately July or 
August 1985, the veteran was in Korea and upon returning to 
the United States Marine Air Base, a Korean guard pointed a 
loaded M-16 at his face.  In approximately February or March 
1985, the veteran was in Patya Beach, Thailand, and witnessed 
a friend, Sergeant [redacted] who was attached to MSSG-11 with 
the engineer detachment, get hit by a balsa boat and drown.  
The veteran jumped in the water and tried to find him, but 
his body wasn't found until hours later as there was so much 
debris in the water. 

The veteran's personnel records reveal that he served aboard 
the U.S.S. Ogden with the MSSG-11, from March 1985 to 
September 1985 and aboard the U.S.S. Vancouver with the MSSG-
11, from December 1985 to July 1986.  Such also indicate that 
the veteran crossed the equator aboard the U.S.S. Peleliu, 
LHA-5, in June 1985.  The veteran's military occupational 
specialty was field radio operator.  It was noted that he 
served in this capacity with MSSG 11, 1st FSSG, FMF from 
October 1984 to August 1986.  He attended Mountain Warfare 
Training School in Pohang, Korea, completed in May 1985.  His 
service medical records reflect that he sought medical 
attention aboard the U.S.S. Peleliu, LHA-5, in April 1985.  

The Board observes that the RO attempted to verify the 
veteran's claimed stressors.  In January 2003, the RO 
indicated that the veteran was assigned to the 1st FSSG 
Company, 1/1 1st Marines Battalion, MSSG-11 Division, U.S.S. 
Vancouver, and claimed his specific stressors as the March 2, 
1986, electrocution of [redacted] and the April 22, 1986, 
drowning of Sgt. [redacted].  Per the direction of the Commandant 
of the Marine Corps, the Personnel Management Support Branch 
indicated that the information was insufficient.  

As the veteran's contention that he served onboard the U.S.S. 
Peleliu during 1985 is supported by the documents contained 
in the claims file and his service personnel records indicate 
that he was in Korea in May 1985, a remand is necessary in 
order to attempt to verify the May or June 1985 electrocution 
near Pusan, Korea, of Cpl. [redacted], who was attached to the 
U.S.S. Peleliu, and the February or March 1985 drowning in 
Patya Beach, Thailand, of Sgt. [redacted], who was attached to 
the U.S.S. Peleliu with the engineer detachment.  Such 
attempts should include contacting the Commandant of the 
Marine Corps and searching the U.S.S. Peleliu's logs for 
verification information. 

The medical evidence of record shows a post-service diagnosis 
of PTSD.  Physicians have attributed the veteran's PTSD to 
his military experiences, to include those discussed in this 
Remand.  The diagnosis of PTSD contained in the claims file 
is based on the veteran's own reported history of service 
events.  From the available record; however, it is not 
evident that the veteran in fact engaged in combat with the 
enemy and, as indicated above, there has been an inadequate 
attempt at stressor verification.  As such, while on remand, 
if any alleged stressor is verified, the veteran should be 
afforded a VA psychiatric examination for the purpose of 
determining whether the veteran has PTSD related to a 
verified in-service stressor.  

In a January 2004 statement, the veteran listed a number of 
individuals who he stated could verify that he knew Sgt. 
[redacted] and tried to help him when he was drowning.  Such 
individuals are: Lt. Col. [redacted] [redacted] (commanding 
officer), Maj. [redacted] (executive officer), 1st Lt. G. 
[redacted], Cpl. [redacted], and Sgt. [redacted].  The 
veteran was notified in the February 2004 supplemental 
statement of the case that VA's duty to assist does not 
extend to requesting statements from lay individuals.  
Therefore, while on remand, the veteran should be given an 
opportunity to submit statements from such individuals 
regarding the veteran's claimed in-service stressor of Sgt. 
[redacted]'s drowning.  Also, at the veteran's February 2005 
Board hearing, he indicated that he may have additional 
records in his possession relating to his claimed stressors.  
As such, he should be given an opportunity to submit such 
documents. 

Accordingly, this case is remanded for the following:

1.  The veteran should be invited to 
submit any additional information 
regarding his alleged stressors, to 
include statements from  Lt. Col. [redacted] 
[redacted], Maj. [redacted], 1st Lt. G. 
[redacted], Cpl. [redacted], and Sgt. [redacted] 
[redacted].  The veteran should also be 
requested to provide any additional 
identifying information for Cpl. [redacted] 
and Sgt. [redacted], to include the unit and 
company to which each were assigned. 

2.  After allowing a period of time for 
the veteran to respond to the above 
request, a report of the veteran's 
claimed in-service stressors, documents 
relevant to the dates and places of the 
veteran's service duties (to include 
those documents showing service aboard 
the U.S.S. Peleliu, as set forth above), 
a copy of this Remand, and all associated 
documents should be sent to Commandant of 
the Marine Corps, Headquarters, United 
States Marine Corps, MMSB 10, 2008 Elliot 
Road, Suite 201, Quantico, VA 22134-5030.  
The Marine Corps should be requested to 
provide any information that might 
corroborate the veteran's alleged 
stressors, to specifically include the 
May or June 1985 electrocution near 
Pusan, Korea, of Cpl. [redacted], who was 
attached to the U.S.S. Peleliu, and the 
February or March 1985 drowning in Patya 
Beach, Thailand, of Sgt. A. [redacted], who 
was attached to the U.S.S. Peleliu with 
the engineer detachment.  A response, 
negative or positive, should be 
associated with the claims file.  

3.  The U.S.S. Peleliu's logs should be 
searched for information regarding the 
deaths of Cpl. [redacted] in May or June 
1985 and Sgt. A. [redacted] in February or 
March 1985.

4.  Following the above, a specific 
determination as to whether each claimed 
stressor is sufficiently verified should 
be made.  All credibility issues related 
to this matter should be addressed at 
that time.

5.  If and only if any stressor is 
determined to be verified, the veteran 
should be afforded a VA psychiatric 
examination.  The corroborated 
stressor(s) must be specified and the 
examiner is instructed that only those 
events may be considered for the purpose 
of determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examiner should determine whether the 
veteran meets the diagnostic criteria for 
PTSD and, if so, identify the verified 
stressor or stressors to which any 
current diagnosis of PTSD is attributed.  
The examiner should also indicate whether 
any other acquired psychiatric disorder, 
to include depression, found to be 
present, is related to service.  The 
examiner should include review of the 
claims file in offering the above-
requested diagnostic and etiologic 
conclusions and note that the file was 
available for review.  The rationale for 
all opinions should be provided.  

6.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




